        Case 8-20-08057-las               Doc 67       Filed 12/22/20    Entered 12/22/20 15:16:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:
                                                                        Case No.: 8-16-72267-las
Sun Property Consultants, Inc.,
                                                                        Chapter 7
                             Debtor.
------------------------------------------------------------x
Merchant Acquisitions, Inc.,
                                                                        Adv. Pro. No.: 8-20-08057-las
                             Plaintiff,

         v.

Difficile Realty Corp.,

                             Defendant.
----------------------------------------------------------x

                    MEMORANDUM DECISION AND ORDER GRANTING
                 DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT


         Before the Court is defendant’s motion, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure (“Fed. R. Civ. P.”), made applicable here by Bankruptcy Rule 7012, to

dismiss plaintiff’s amended complaint (“Amended Complaint”)1 for failure to state a claim.

[Dkt. No. 35]. Plaintiff opposed the motion [Dkt. Nos. 42, 43, 46, 49, 50], and defendant filed

a reply. [Dkt. No. 41]. The Court heard oral argument on October 8, 2020.

         The Court has carefully considered the parties’ submissions and arguments. For the

following reasons, defendant’s motion to dismiss is granted. The Amended Complaint is

dismissed in its entirety.

         The Court has subject matter jurisdiction under 28 U.S.C. § 1334(b) and the Standing

Order of Reference entered by the United States District Court for the Eastern District of




1The Amended Complaint was filed in the Supreme Court of the State of New York, County of Nassau, Index No.
615796/2019 on December 26, 2019. The action was removed to this Court by defendant on April 1, 2020 [Dkt. No.
1].

                                                                 1
       Case 8-20-08057-las            Doc 67       Filed 12/22/20        Entered 12/22/20 15:16:36




New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by Order dated

December 5, 2012.

                                           BACKGROUND2

            A. The Bankruptcy Case of Sun Property Consultants, Inc.

         On May 23, 2016, Sun Property Consultants, Inc. (“Debtor”) filed a petition for relief

under chapter 11 of the Bankruptcy Code. At the time of the bankruptcy filing, Debtor owned

and operated a strip shopping center located at 4019-4021 Hempstead Turnpike, Bethpage,

New York 11714 and 150-166 Hicksville Road, Bethpage, New York 11714 (the “Premises”).

In Schedule G (Executory Contracts and Unexpired Leases) to its bankruptcy petition, the

Debtor disclosed that, as landlord, it was a party to five unexpired leases with the following

tenants at the Premises: Brothers Three Inc., Northshore Community Services, Inc., W.B.

Restaurant Inc., Watawa Japanese Cuisine Inc., and Xu Lei. [Bankr. Case No. 16-72267, Dkt.

No. 28]3. The vacant tenant space formerly occupied by a restaurant known as Singletons,

which was operated by Raj & Raj Realty, Ltd. (“Raj & Raj”), was the subject of concerted

effort by the Debtor and, subsequently, Yann Geron, Esq., the chapter 11 trustee appointed

in the Debtor’s chapter 11 case, to find a new tenant. Neither Raj & Raj nor Singleton’s was

listed in the Debtor’s Schedule G as a party to an unexpired lease with the Debtor. According

to the Debtor’s Disclosure Statement, Singleton’s ceased operations in December of 2016.

[Bankr. Dkt. No. 155]. By motion dated August 23, 2017, the Debtor sought authority from



2 In this section, the Court first recounts the procedural history of the bankruptcy case commenced by the debtor
as necessary to familiarize the reader with defendant’s acquisition of the Premises pursuant to a bankruptcy sale
approved by the Court. Next, the Court relates the facts as alleged by plaintiff. The facts stated are taken from
the Amended Complaint, unless otherwise noted, and are assumed to be true for purposes of the motion. In
deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court “accept[s] as true the facts alleged in the
Complaint, drawing all reasonable inferences in favor of the plaintiff.” Koch v. Christie’s Int’l PLC, 699 F.3d 141,
145 (2d Cir. 2012). References to the allegations in the Amended Complaint should not be construed as a finding
of fact by the Court, and the Court makes no such findings.

3 Unless otherwise stated, all docket references to the Debtor’s bankruptcy case, Case No. 8-16-72267-las, are
cited as “[Bankr. Dkt. No. __]”.

                                                         2
      Case 8-20-08057-las      Doc 67     Filed 12/22/20   Entered 12/22/20 15:16:36




this Court to sign a lease with Bethpage Bistro & Catering, LLC (“Bethpage Bistro”) for the

tenant space formerly occupied by Singleton’s (“Lease Motion”). [Bankr. Dkt. No. 183]. Prior

to filing the Lease Motion, during the months February 2017 to June 2017, the Debtor made

payments to Bethpage Bistro claiming that Bethpage Bistro had arrangements with several

third parties, including vendors, to provide services, such as garbage removal, extermination,

and snow removal, for the Premises even though Bethpage Bistro was not a tenant. [Bankr.

Dkt. No. 201]. No authority was sought by the Debtor to make any post-petition payments to

Bethpage Bistro. The Lease Motion was withdrawn at a hearing before the Court on January

25, 2018.

       On motion of the chapter 11 trustee [Bankr. Dkt. No. 301], the Debtor’s chapter 11

case was converted to a case under chapter 7 of the Bankruptcy Code on October 3, 2018,

[Bankr. Dkt. No. 313], and Mr. Geron was appointed chapter 7 trustee [Bankr. Dkt. No. 315].

       By Order dated February 1, 2019, the Court approved the sale of the Premises by the

chapter 7 trustee to REMM Consultants, Inc. (“REMM”) or any designee of REMM. [Bankr.

Dkt. No. 373]. The sale, pursuant to § 363, was “in ‘as is’ and ‘where is’ condition and free

and clear of all liens, claims and encumbrances, including any purported easements, other

than Permitted Exceptions (as defined in the Sale Agreement), with any such liens, claims

and encumbrances, including any purported easements, to attach to the proceeds of the Sale

of the Property.” The trustee and REMM entered into a Purchase and Sale Agreement for the

Premises which included a Rider that defined the “Property” sold as including not just the

land and buildings, improvements, and structures located on the land, but also “the fixtures,

equipment and other personal property attached or appurtenant to the [i]mprovements, to

the extent the same belong to the [s]eller.”




                                               3
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




       On February 5, 2019, the chapter 7 trustee conveyed the bankruptcy estate’s right,

title and interest in the “Property,” including the Premises, to defendant as REMM’s designee

pursuant to a Bargain and Sale Deed without Covenants.

            B. The Adversary Proceeding

       1. Overview

       Plaintiff commenced this action on November 12, 2019 by filing its original complaint

in the Supreme Court of the State of New York, County of Nassau, Index No. 615796/2019

(“State Court Action”) against defendant alleging that defendant converted personal property

at the Premises in which plaintiff claimed to have a properly perfected security interest. The

complaint asserted two causes of action for conversion. The first cause of action sought money

damages in the amount of $5,197,000 and the second cause of action sought money damages

in the amount of $525,000.

       On December 26, 2019, plaintiff filed the Amended Complaint in the State Court

Action. The Amended Complaint is identical to the original complaint except that plaintiff

asserts a third cause of action claiming it is entitled to file a notice of pendency on the

Premises. The third cause of action sounds in conversion and seeks money damages in the

amount of $5,197,000. On December 27, 2019 plaintiff filed a notice of pendency on the

Premises.

       As discussed further below, plaintiff’s action was removed to the District Court by

defendant on January 28, 2020, and the District Court referred the action to this Court,

pursuant to 28 U.S.C. § 157(a), by Order dated March 31, 2020. Defendant subsequently

moved to cancel the notice of pendency and by Order of this Court dated June 10, 2020 [Dkt.

No. 26] the notice of pendency was cancelled. By separate Order, dated August 24, 2020, this

Court granted defendant’s request for an award of attorneys’ fees and expenses incurred by

the filing and cancellation of the notice of pendency. [Dkt. No. 47].

                                               4
       Case 8-20-08057-las           Doc 67       Filed 12/22/20        Entered 12/22/20 15:16:36




        2. The Allegations in the Amended Complaint

        Plaintiff alleges, upon information and belief,4 that a former commercial tenant at the

Premises, Raj & Raj, made substantial improvements (“Improvements”) to the Premises in

excess of $4.2 million and financed the acquisition of certain machinery and equipment used

to operate a restaurant at the Premises (“Equipment”) with plaintiff’s predecessor in interest,

AC 12 LLC (“AC 12”). According to plaintiff, AC 12 assigned to plaintiff its right, title and

interest in and to the Equipment, including its duly perfected secured lien.5 Am. Compl. ¶ 4.

Plaintiff attaches a list of the Equipment and Improvements as Exhibits A and B to the

Amended Complaint. Included in Exhibit A to the Amended Complaint is a letter, dated

January 31, 2019, from Harvey J. Cavayero, Esq. to Mr. Geron as chapter 7 trustee (“January

2019 Cavayero Letter”). The January 2019 Cavayero Letter states that:

                 Pursuant to our discussion in Bankruptcy Judge Scarcella’s
                 courtroom of this afternoon, regarding the restaurant furniture,
                 fixtures and equipment, and inventory identified on the annexed
                 schedule hereto (“collectively, the Inventory”) presently on the
                 Debtor’s premises located at 4021 Hempstead Turnpike,
                 Bethpage, New York, this will confirm that neither the Trustee,
                 Debtor’s estate or the secured creditor, McCormick 103 LLC
                 have any right title or interest in into the Inventory.

                 This will further confirm that [Trustee] will give reasonable
                 access to the owner of the Inventory, Bethpage Bistro and
                 Catering LLC (“BBC”) and/or its authorized agents and assigns
                 reasonable access to the Debtor’s premises for the purpose of
                 allowing them to inspect the Inventory, and if needed, to make
                 arrangements with your managing agent for the removal of the
                 same.



4There are several allegations in the Amended Complaint where plaintiff pleads facts alleged upon information
and belief. Pleading facts upon information and belief is permitted “where the facts are peculiarly within the
possession and control of the defendant.” Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010). Plaintiff
does not claim that the facts plead upon information and belief are within defendant’s exclusive possession and
control.

5Pursuant to documents attached to plaintiff’s opposition to the motion to dismiss, the alleged assignment from
AC 12 to plaintiff occurred in June 2017. As noted below, a UCC-3 Assignment was filed in August 2019, more
than two years after the alleged assignment, and the UCC financing statement lapsed in October 2019 as plaintiff
did not file a continuation statement.

                                                        5
      Case 8-20-08057-las      Doc 67     Filed 12/22/20     Entered 12/22/20 15:16:36




              Accordingly, please provide me with the name, phone number
              and email address of the person to contact at the managing
              agent to schedule the inspection.

Am. Compl. Ex. A. Copied on the January 2019 Cavayero Letter are counsel for McCormick

103 LLC, the holder of a mortgage on the Premises, and Sardar M. Asadullah, Esq., who filed

the original complaint against the defendant in the State Court Action on behalf of plaintiff.

       Plaintiff alleges that it has a first priority lien and security interest in the Equipment

and the Improvements pursuant to Uniform Commercial Code-3 Amendment, Assignment

and Continuation statements attached to the Amended Complaint. Am. Compl. ¶ 5. Those

UCC filings, as set forth in reverse chronological order, consist of: (1) a one page Filing Data

Report from the New York State Department of Statement printed on August 19, 2019, (2) a

one page UCC-3 Financing Amendment filed on August 19, 2019 showing an assignment

from AC 12 to plaintiff (Filing No. 201908198373685), (3) a one page UCC-3 Financing

Statement Amendment filed on December 11, 2015 showing an assignment from Sovereign

Bank to AC 12 (Filing No. 201512110639030), and (4) a one page UCC-3 Financing Statement

Amendment filed on August 21, 2014 filed by Santander Bank, N.A. f/n/a Sovereign Bank,

N.A. (Filing No. 20148215893398), which is a continuation statement seeking to continue the

effectiveness of a prior Financing Statement dated October 30, 2009 filed by Sovereign Bank

(Filing No. 2009103000624640). The October 30, 2009 Financing Statement has an Option

Filer Reference Data note of “CL10384 Oct2009 financing-Quinn Rest Gty”.

       Also attached to the Amended Complaint is a second set of UCC filings relating to Raj

& Raj. Again, in reverse chronological order, these UCC statements consist of: (1) a one page

Filing Data Report as of August 6, 2019; (2) UCC Financing Statement Amendment dated

August 19, 2019 noting an assignment from AC 12 to Merchant Acquisitions, Inc. (Filing No.

201908198373712); (3) UCC Financing Statement Amendment filed on December 10, 2015

noting an assignment from Sovereign Bank to AC 12 (Filing No. 201512100636727); and (4)

                                               6
      Case 8-20-08057-las      Doc 67    Filed 12/22/20     Entered 12/22/20 15:16:36




UCC Continuation Financing Statement Amendment filed on August 21, 2014 (Filing No.

201408215893374) by Santander Bank, N.A. f/n/a Sovereign Bank, N.A.; and (5) original

UCC Financing Statement filed on Oct. 30, 2009 by Sovereign Bank (Filing No.

200910300624638).

       Plaintiff alleges that the Equipment in which it asserts a lien is worth approximately

$997,000.00 pursuant to an appraisal annexed to the Amended Complaint. Am. Compl. ¶ 6.

That appraisal, by Sencer Appraisal Associates dated March 16, 2016, has a subject line of

“Re: “BETHPAGE BISTRO” RESTAURANT – 150 Hicksville Road, Bethpage, NY 11714”.

The Sencer Appraisal lists a total fair market value for the furniture and equipment at the

Premises of $575,789.00. Am. Compl. Ex. D.

       Plaintiff alleges that AC 12 obtained and assigned to plaintiff an Order of Seizure of

Chattel dated March 30, 2017, as amended by an Order dated May 25, 2017 (“Amended Order

of Seizure”) entered by the Supreme Court of the State of New York, County of Nassau. Am.

Compl. ¶ 6, Ex. E. The Amended Order of Seizure required AC 12 to obtain an undertaking

in the amount of $20,000 and directed the Sheriff of Nassau County, the Sheriff of Queens

County, or the sheriff of any county where the chattel is found, to break open, enter, search

and seize any chattel described in section 2 of security agreements dated Oct. 7, 2009 between

AC 12’s predecessor in interest and the various defendants, which includes Raj & Raj. The

Amended Complaint does not allege that any action was taken by plaintiff to enforce the

Amended Order of Seizure and take possession of any property. This, despite plaintiff having

allegedly acquired its interest in the personal property at issue in June 2017, more than two

years prior to the filing of the original complaint by plaintiff against defendant in the State

Court Action.

       Plaintiff further alleges that “[o]n Jan. 31, 2019, the attorney for one of the other

prospective purchasers confirmed with the Chapter 7 Trustee there were (sic) a substantial

                                              7
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




amount of restaurant furniture, fixtures and Equipment and inventory at the Premises that

was not owned by and did not belong to [the Debtor]. Neither the Trustee nor the bankruptcy

estate of [the Debtor] expressed any interest in acquiring title or possession of the personal

property and Equipment.” Am. Compl. ¶ 15. In support of this allegation, plaintiff attaches

as Exhibit G the same January 2019 Cavayero Letter that was in Exhibit A which states that

the personal property identified in the letter and located at the Premises is owned by

Bethpage Bistro. Plaintiff alleges that notwithstanding the “Equipment” was excluded from

the sale as it was not property of the Debtor, defendant converted and sold the Equipment

without prior notice and approval of plaintiff. Am. Compl. ¶ 15. According to plaintiff, “the

Equipment was upon information and belief, sold, removed and transported by [d]efendant,

without prior notice to or consent of the [p]laintiff, to a third party, where it was unlawfully

converted, detained and upon information and belief, resold.” Am. Compl. ¶ 16.

       3. Causes of Action

       As noted above, plaintiff brings three causes of action against defendant. The first, for

conversion, seeks money damages of $5,197,000. Plaintiff claims that (i) on or about July 1,

2019, defendant converted, sold and/or conveyed the Equipment and Improvements, (ii) upon

learning of the alleged unlawful conversion and sale, plaintiff made immediate demand upon

defendant for the return of the Equipment and Improvements and/or the proceeds of sale,

asserting the Equipment and Improvements are subject to plaintiff’s duly perfected lien and

security interest, and (iii) defendant has failed to turn over the property or any proceeds. Am.

Compl. ¶ 17-19. No documents are attached to the Amended Complaint in support of any

written demand by plaintiff, nor is there any allegation specifying that an oral demand was

made on the defendant for the return of the subject property.

       In the second cause of action arising out of defendant’s alleged conversion, plaintiff

asserts that the third-party purchaser of the Equipment, Inventory (which is not defined in

                                               8
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




the Amended Complaint) and Improvements from the defendant is not a bona fide purchaser,

as the term is defined in the Uniform Commercial Code, because defendant was on notice of

plaintiff’s secured interest and lien in the Equipment, Inventory and Improvements and the

proceeds thereof by reason of plaintiff’s duly recorded UCC-3 Statements. Plaintiff claims

that defendant, without plaintiff’s knowledge or consent, sold the Equipment, Inventory and

Improvements to an unidentified third party thereby converting this property for its own

benefit and use. Plaintiff claims that defendant is liable to it for the value of the Equipment,

Inventory and Improvements and the proceeds realized upon the sale. Am. Compl. ¶ 23-25.

On this cause of action for conversion, plaintiff seeks money damages of $525,000.

       Finally, in the third cause of action, which sounds in conversion, plaintiff seeks money

damages in the amount of $5,197,000. Plaintiff alleges that the Improvements made by Raj

& Raj are affixed to the Premises rendering them a part of the real property that defendant

took subject to upon its purchase of the Premises. Am. Compl. ¶ 28. Plaintiff claims that the

Improvements were affixed to the Premises from the inception of the financing agreement

between plaintiff’s predecessor in interest AC 12 and Raj & Raj. Am. Compl. ¶ 29. No

financing agreement between AC 12 and Raj & Raj is attached to the Amended Complaint

and there is no allegation in the Amended Complaint as to when the financing agreement

was signed by the parties.

       Plaintiff alleges that the Improvements affect the title to, or the possession, use or

enjoyment of the real property by defendant, thereby preventing defendant from selling,

mortgaging, or encumbering the Premises. Plaintiff further alleges that it is entitled to file a

notice of pendency because the Improvements cannot be removed from the Premises and thus

affect defendant’s possession, use or enjoyment of the Premises. Am. Compl. ¶ 31. On

December 27, 2019, one day after filing its Amended Complaint in the State Court Action,

plaintiff filed a notice of pendency against the Premises. Am. Compl. Ex. 3.

                                               9
       Case 8-20-08057-las            Doc 67       Filed 12/22/20        Entered 12/22/20 15:16:36




        4. Removal of State Court Action and Cancellation of Notice of Pendency

        On January 28, 2020, defendant removed the State Court Action to the District Court

which then referred the matter to this Court by order dated March 31, 2020. After removal

of the action to this Court, on May 20, 2020, defendant moved to cancel the notice of pendency

and for an award of costs and fees under § 6514(b) and (c) of Article 65 of the N.Y. Civil

Practice Law and Rules. After extensive hearings, and for the reasons set forth on the record,

the Court determined that the relief sought by plaintiff in the underlying action is unrelated

to, and does not directly affect, the title, possession, use or enjoyment of the Premises, and

that the unique provisional remedy that permits a plaintiff, in a narrow set of circumstances,

to file a notice of pendency to restrict the alienation of real property is not permitted in an

action for money damages. Having found plaintiff’s filing of the notice of pendency to be a

misuse of Article 65 of the N.Y. Civil Practice Law and Rules (“N.Y. C.P.L.R.”), the Court

entered an order on June 10, 2020 [Dkt. No. 26] cancelling the notice of pendency against the

Premises pursuant to N.Y. C.P.L.R. § 6514(b). On August 24, 2020, the Court entered a

separate order granting defendant’s request, pursuant to N.Y. C.P.L.R. § 6514(c), for costs

and expenses occasioned by the filing and cancellation of the notice of pendency. [Dkt. No.

47].6 The Court awarded defendant $21,906.50 in attorneys’ fees and $202.74 in expenses and

directed that plaintiff pay these amounts within 14 days of entry of the Order. Id.7

            C. The Motion to Dismiss

         While its motion to cancel the notice of pendency was pending, defendant filed the

current motion to dismiss plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6)



6 Defendant has moved for an award of additional damages it claims were occasioned by the filing and cancellation

of the notice of pendency. [Dkt. No. 53]. Plaintiff replied. [Dkt. No. 57]. The Court heard oral argument on October
8, 2020.

7According to defendant, no portion of the fees and expenses awarded pursuant to the August 24, 2020 Order
have been paid by plaintiff.

                                                        10
      Case 8-20-08057-las       Doc 67     Filed 12/22/20     Entered 12/22/20 15:16:36




for failure to state a claim. In support of the motion, defendant asserts five grounds for

dismissal: (1) plaintiff and AC 12 knew of the Debtor’s bankruptcy case and failed to assert

any security interest in the personal property at issue during the bankruptcy proceeding and

prior to the sale of the Premises to defendant; (2) plaintiff failed to sufficiently allege that it

holds a valid, perfected security interest in any assets of Raj & Raj as the documents attached

to the Amended Complaint do not establish that AC 12 assigned a security interest in any of

the assets of Raj & Raj to plaintiff; (3) the UCC-1 financing statements attached to the

Amended Complaint expired by their own terms on October 30, 2019, a date prior to the

commencement of the State Court Action and is deemed, pursuant to N.Y. U.C.C. § 9-515, to

never have been perfected as against a purchaser of the collateral for value; (4) plaintiff’s

claims are precluded under the doctrines of equitable estoppel and judicial estoppel because

plaintiff and AC 12 failed to assert a security interest in the personal property during the

Debtor’s bankruptcy case despite (i) having notice of the bankruptcy case and (ii) submission

of two separate documents by Bethpage Bistro’s counsel claiming that Bethpage Bistro is the

owner of the personal property in Raj & Raj’s tenant space at the Premises; and (5) plaintiff

waived its rights to the personal property having failed to enforce the Order of Seizure, as

amended, and having permitted the perfection of its alleged lien to lapse.

       In opposing the motion to dismiss, plaintiff argues that it has a security interest in

the personal property at the Premises through executed assignment agreements with AC 12,

which included two Allonges, two Assignment of Leases and Rents, Assignment of Cause of

Action, Assignment of Gap Leasehold Mortgage and Security Agreement, and Assignment of

Consolidation, Extension, and Modification Agreement. These alleged assignment documents

were neither mentioned in the Amended Complaint nor attached as exhibits to the Amended

Complaint. Rather, they were submitted by plaintiff in opposition to defendant’s motion to

dismiss. Contrary to the allegations in the Amended Complaint, the documents do not show

                                                11
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




that AC 12 financed Raj & Raj’s acquisition of the personal property at issue. Instead, Raj &

Raj’s owner, Harendra Singh, executed a corporate guaranty and security agreement dated

Oct. 27, 2009 on behalf of Raj & Raj in favor of Sovereign Bank as collateral security for

obligations under a mortgage note given by Quinn Restaurant Corporation (“Quinn

Restaurant”), another entity owned by Singh, to Sovereign Bank. Each of these assignment

documents relied upon by plaintiff to establish its claim that it holds a lien and security

interest in personal property pertains to a mortgage financing transaction between Quinn

Restaurant and Sovereign Bank. The guaranty and security agreement, purportedly signed

by Raj & Raj, are neither referenced in nor attached to the Amended Complaint.

        In opposing defendant’s motion to dismiss, plaintiff also filed two affidavits, neither

of which is referenced in nor attached to the Amended Complaint. The first is an affidavit,

dated May 27, 2020 of Harminderjit Dhillon, plaintiff’s President and sole shareholder. In

his affidavit, Mr. Dhillon states that plaintiff acquired rights in the personal property by an

assignment of a loan, note and security agreement from AC 12 on or about June 30, 2017.

The alleged assignment documents are not attached to the affidavit. Additionally, in his

affidavit, Mr. Dhillon states why, despite having knowledge of the Debtor’s bankruptcy case,

plaintiff did not appear in the bankruptcy case to assert any of its purported rights. [Dkt. No.

46-2]. The second is an affidavit of Mr. Cavayero, dated November 7, 2019. [Dkt. No. 46-3].

The affidavit of Mr. Cavayero was submitted by him in a separate adversary proceeding

pending before this Court filed by Raj & Raj against defendant, Adv. Pro. No. 8-19-08064-las

(“Raj & Raj Proceeding”). In that action, Raj & Raj seeks money damages against defendant

for conversion claiming that it owns the personal property at the Premises. The affidavit of

Mr. Cavayero was filed on behalf of Raj & Raj in opposition to defendant’s motion, pursuant

to Fed. R. Civ. P. 12(b)(6), to dismiss the Raj & Raj amended complaint for failure to state a

claim. In his affidavit of November 7, 2019, Mr. Cavayero contradicts his prior submission to

                                              12
         Case 8-20-08057-las           Doc 67      Filed 12/22/20       Entered 12/22/20 15:16:36




the Court, i.e. the January 2019 Cavayero Letter, where he stated that Bethpage Bistro was

the owner of the subject personal property. As noted above, plaintiff attached the January 19

Cavayero Letter as an exhibit to the Amended Complaint.

          Finally, plaintiff argues that the UCC financing statements attached to the Amended

Complaint were in effect when defendant purchased the Premises at the bankruptcy sale in

February 2019 as the lapse in perfection did not occur until October 2019. Plaintiff contends

that there was no need for it to continue perfection of its security interest in the subject

personal property by filing a continuation statement because at the time plaintiff commenced

the State Court Action, defendant had already removed and sold the personal property.

                                                DISCUSSION

           A. Rule 12(b)(6) Standard

           A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to “give the defendant fair notice of what the . . . claim

is and the ground upon which it rests.” Fed. R. Civ. P. 8(a)(2)8; Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. To meet this

standard, a plaintiff must allege sufficient facts to show “more than a sheer possibility that

a defendant acted unlawfully.” Id. The complaint’s allegations “must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. “In ruling on a motion

pursuant to Fed. R. Civ. P. 12(b)(6), the duty of a court is merely to assess the legal feasibility



8   Fed. R. Civ. P. 8 is made applicable to adversary proceedings pursuant to Bankruptcy Rule 7008.

                                                        13
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




of the complaint; not to assay the weight of the evidence which might be offered in support

thereof.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (internal citation

and quotation mark omitted). Where a plaintiff has not “nudged [its] claims across the line

from conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.

       Although on a motion to dismiss all well-pleaded factual allegations in the complaint

are assumed true, this principle is “inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678. The Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). Moreover, “a

court need not feel constrained to accept as truth conflicting pleadings that make no sense,

or that would render a claim incoherent, or that are contradicted either by statements in the

complaint itself or by documents upon which its pleadings rely, or by facts of which the court

may take judicial notice.” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 405-

6 (S.D.N.Y. 2001). See also Evans v. Select Portfolio Servicing, Inc., No. 18-CV-5985 (PKC)

(SMG), 2020 WL 5848619, at *4 (E.D.N.Y. Sept. 30, 2020).

       B. Conversion

       All of plaintiff’s causes of action seek money damages for conversion under New York

law. “A conversion takes place when someone, intentionally and without authority, assumes

or exercises control over personal property belonging to someone else, interfering with that

person's right of possession.” Colavito v. N.Y. Organ Donor Network, Inc., 8 N.Y.3d 43, 49–

50, 827 N.Y.S.2d 96, 860 N.E.2d 713 (2006). “‘Two key elements of conversion are (1)

plaintiff's possessory right or interest in the property and (2) defendant's dominion over the

property or interference with it, in derogation of plaintiff's rights.’” Pappas v. Tzolis, 20

N.Y.3d 228, 234, 958 N.Y.S.2d 656, 982 N.E.2d 576 (2012) (quoting Colavito, 8 N.Y.3d at 50).



                                              14
      Case 8-20-08057-las      Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




“Where the defendant obtained possession of the property lawfully, a conversion claim

accrues only after the plaintiff’s demand for the property is refused by the defendant.”

Haraden Motorcar Corp. v. Bonarrigo, 1:19-cv-01079 (BKS/DJS), 2020 WL 1915125, at *10

(N.D.N.Y. Apr. 20, 2020) (citing Leveraged Leasing Admin. Corp. v Pacific Corp. Capital, Inc.,

87 F.3d 44, 49 (2d Cir. 1996)). See also White v. City of Mount Vernon, 221 A.D.2d 345, 346

(N.Y. App. Div. 1995) (noting that “[i]f possession of the property is originally lawful, a

conversion occurs when the defendant refuses to return the property after a demand or sooner

disposes of the property.”); Republic of Turkey v. Christie’s Inc., 425 F. Supp. 3d 204, 212

(S.D.N.Y. 2019). “[O]ne in lawful possession shall not have such possession changed into an

unlawful one until he ‘be informed of the defect of his title and have an opportunity to deliver

the property to the true owner ….’” Leveraged Leasing Admin. Corp., 87 F.3d at 49 (quoting

Employers’ Fire Ins. Co. v. Cotton, 245 N.Y. 102, 106 (1927)). In addition, “[w]here one is

rightfully in possession of property, one’s continued custody of the property and refusal to

deliver it on demand of the owner until the owner proves his [or her] right to it does not

constitute conversion.” Green Complex, Inc. v. Smith, 107 A.D.3d 846, 849 (N.Y. App. Div.

2013) (quoting Trans-World Trading, Ltd. v. North Shore Univ. Hosp. at Plainview, 64 A.D.3d

698, 700 (N.Y. App. Div. 2009)).

       Within this legal framework, the Court turns to defendant’s motion to dismiss and the

threshold question of whether plaintiff has plausibly pled a possessory interest in the subject

personal property, an essential element to prevail on an action for conversion.

       C. Analysis

       Defendant contends that plaintiff has not demonstrated it has a security interest in

the personal property at issue. Plaintiff asserts that the UCC statements attached to the

Amended Complaint evidence that it obtained an assignment of AC 12’s security interest in



                                              15
       Case 8-20-08057-las            Doc 67       Filed 12/22/20        Entered 12/22/20 15:16:36




the personal property located at the Premises. Although the UCC-1 financing statement filed

by Sovereign Bank contains a description of the collateral, plaintiff did not attach to the

Amended Complaint any of the financing documents that gave rise to the claimed security

interest.

        Rather, in opposition to the motion to dismiss, plaintiff attaches documents relating

to an underlying financing transaction between Quinn Restaurant and Sovereign Bank.

These documents, which plaintiff claims evidence an assignment by AC 12 to plaintiff of a

security interest in the personal property that is the subject of the Amended Complaint and

the conversion claim, include (i) allonges endorsing, from AC 12 to plaintiff, a Gap Mortgage

Loan Note and a Consolidated and Restated Mortgage Loan Note given by Quinn Restaurant

to Sovereign Bank, (ii) an assignment of an Assignment of Leases and Rents given by Quinn

Restaurant to Sovereign Bank, (iii) an assignment of a Gap Leasehold Mortgage and Security

Agreement also given by Quinn Restaurant to Sovereign Bank, (iv) an assignment of a

Consolidation, Extension and Modification Agreement executed by Quinn Restaurant in

favor of Sovereign Bank, and (iv) an Assignment of Cause of Action of AC 12 against Quinn

Restaurant and other affiliates, including Raj & Raj9. These documents, which plaintiff

claims gives rise to an assignment from AC 12 to plaintiff of a security interest in the personal

property at the Premises, relate instead to a mortgage financing transaction between Quinn

Restaurant and Sovereign Bank and not to a personal property security interest. At best,

they show an assignment of a mortgage note and mortgage given by Quinn Restaurant to

Sovereign Bank, and later assigned to AC 12 who, in turn, further assigned the mortgage

loan documents to plaintiff. Additionally, while plaintiff, in opposing the motion to dismiss,

includes various security agreements provided by Quinn Restaurant, Raj & Raj and their


9 The Assignment of Cause of Action is a stipulation that is signed only by AC 12; the signature lines for plaintiff

are blank.

                                                        16
      Case 8-20-08057-las       Doc 67    Filed 12/22/20     Entered 12/22/20 15:16:36




affiliates to Sovereign Bank, there is no assignment of those security agreements by

Sovereign Bank to AC 12, nor from AC 12 to plaintiff.

       Plaintiff’s submission of documents in its opposition to defendant’s motion to dismiss

raises the issue of what a court may consider in ruling on a motion to dismiss for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b)(6). As discussed below, a court is limited in

what it may consider.

       In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a “court may consider

the facts alleged in the complaint, documents attached to the complaint as exhibits, and

documents incorporated by reference in the complaint.” DiFolco, 622 F.3d at 111. See also

Fed. R. Civ. P 10(c) (“A copy of a written instrument that is an exhibit to a pleading is part

of the pleading for all purposes.”). For a court to consider a document that is external to the

complaint as “incorporated by reference,” there must be a “clear, definite and substantial

reference” to the document in the complaint. Helprin v. Harcourt, 277 F. Supp. 2d 327, 330-

31 (S.D.N.Y. 2003). “A mere passing reference or even references . . . to a document outside

of the complaint does not, on its own, incorporate the document into the complaint itself.”

Williams v. Time Warner, Inc., 440 F. App’x. 7, 9 (2d Cir. 2011). Conversely, “[m]ultiple

references to, and lengthy quotations from, an outside document have been considered

sufficiently substantial to incorporate the document into the complaint by reference.” Allen

v. Chanel Inc., No. 12 CV 6758(RPP), 2013 WL 2413068, at *5 (S.D.N.Y June 4, 2013).

       “Even where a document is not incorporated by reference, the court may nevertheless

consider it where the complaint ‘relies heavily upon its terms and effect,’ which renders the

document ‘integral’ to the complaint.” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d

Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

1995) (per curiam)). Finally, a court may also take judicial notice of matters of public record



                                               17
      Case 8-20-08057-las      Doc 67    Filed 12/22/20    Entered 12/22/20 15:16:36




when considering motions to dismiss. See Kramer v. Time Warner Inc., 937 F.2d 767, 773-74

(2d Cir. 1991).

       Here, as noted above, plaintiff has submitted documents in its opposition to the motion

to dismiss which were not mentioned in or attached as exhibits to the Amended Complaint.

In reviewing these submissions, the Court cannot find that the documents are incorporated

by reference in the Amended Complaint or that plaintiff relied heavily on the documents as

to render them integral to the Amended Complaint. The Amended Complaint alleges that

plaintiff’s security interest arose when its predecessor-in-interest, AC 12, financed the

acquisition of certain restaurant machinery and equipment which was used by Raj & Raj in

the operation of the restaurant at the Premises and then assigned the security interest to

plaintiff. To support this allegation, one would expect, at the very least, to see a note and

security agreement given by Raj & Raj to AC 12 to secure the lender’s interest in the personal

property acquired by Raj & Raj as a result of the financing. That is not the case. Plaintiff’s

allegation is contradicted by the documents which do not reflect the financing arrangement

claimed by plaintiff to give rise to its purported lien and security interest in the personal

property at issue.

       The additional documents attached to plaintiff’s opposition papers reflect that the

underlying obligation arose from a $2,880,000 loan transaction by Sovereign Bank to Quinn

Restaurant secured by certain assets of Quinn Restaurant, as well as certain assets of

Harendra Singh and Ruby Singh, as individual guarantors, and various corporate entities in

which Harendra Singh is the President and Secretary, including Raj & Raj, as corporate

guarantors. Included in the various individual and corporate security agreements is a

Security Agreement dated Oct. 27, 2009 executed by Raj & Raj in favor of Sovereign Bank

guaranteeing the underlying loan made to Quinn Restaurant. These documents reflect an

entirely different financing transaction than that which is alleged in the Amended Complaint

                                             18
       Case 8-20-08057-las          Doc 67      Filed 12/22/20       Entered 12/22/20 15:16:36




as giving rise to plaintiff’s purported security interest. As such, the Court cannot conclude

that the financing agreements relating to the loan by Sovereign Bank to Quinn Restaurant

are incorporated by reference in the Amended Complaint or that plaintiff relied heavily on

their terms so as to make them integral to the Amended Complaint. It bears repeating, the

basis for plaintiff’s purported security interest in the personal property at issue as alleged in

the Amended Complaint describes an entirely different transaction than that recounted in

the documents submitted in opposing the motion to dismiss. The Amended Complaint does

not contain any factual assertions of a note and mortgage given by Quinn Restaurant nor a

grant of a security interest by Raj & Raj as guarantor of the loan by Sovereign Bank to Quinn

Restaurant. In sum, inclusion of a security agreement given by Raj & Raj to Sovereign Bank

in connection with its financing transaction with Quinn Restaurant is incongruous to the

facts pled in the Amended Complaint.

        Moreover, even if the Court were to consider the assignment documents attached to

plaintiff’s opposition papers, the Court finds that these documents do not support plaintiff’s

allegation that it has a security interest in Raj & Raj’s personal property. The purported

assignment documents between AC 12 and plaintiff consist of: (i) a 1 one page Allonge dated

June 30, 2017 to the Gap Mortgage Loan given by Quinn Restaurant; (ii) 1 page Allonge dated

June 30, 2017 to the Consolidated and Restated Mortgage Loan Note given by Quinn

Restaurant; (iii) two Assignments of Assignment of Leases and Rents given by Quinn

Restaurant10; (iv) the Assignment of Cause of Action commenced by AC 12 against Quinn

Restaurant, the Singhs and the corporate guarantors of the underlying loan from Sovereign

Bank, which assignment is signed only by AC 12 and its counsel and is dated June 30, 2017

but the acknowledgement is notarized on June 29, 2017; (v) the Assignment of Gap Leasehold


10 One of the assignments of the Assignment of Leases and Rents is dated June 30, 2017 but the acknowledgement

was notarized on June 29, 2017.

                                                     19
      Case 8-20-08057-las       Doc 67     Filed 12/22/20     Entered 12/22/20 15:16:36




Mortgage and Security Agreement executed by Quinn Restaurant; and (vi) the Assignment

of Consolidation, Extension, and Modification Agreement executed by Quinn Restaurant.

These documents reflect a mortgage transaction. Notably absent from these documents is an

assignment to plaintiff of a security agreement signed by Raj & Raj or by any of the other

corporate guarantors to Sovereign Bank, or the assignment of the security agreements from

Sovereign Bank to AC 12. Simply put, plaintiff has not alleged facts from which the Court

can infer that the assignment from AC 12 included a security interest in the personal

property of Raj & Raj.

       Further, the factual allegations regarding plaintiff’s interest in the personal property

at the Premises are inherently inconsistent with and contradicted by the statements asserted

in the Amended Complaint and the documents attached to the Amended Complaint. Attached

as Exhibits A and B to the Amended Complaint are lists of Equipment and Improvements in

which AC 12 purportedly assigned its right, title and interest to plaintiff. However, the list

of personal property set forth in Exhibit A includes at the end the January 2019 Cavayero

Letter to the bankruptcy trustee which seeks to confirm that neither the trustee, the Debtor’s

estate nor McCormick 103 LLC has any right, title or interest in the restaurant furniture,

fixtures, equipment, and inventory identified on a schedule annexed to the letter. That same

letter asserts that the personal property is owned by Bethpage Bistro and seeks confirmation

that the trustee will give Bethpage Bistro reasonable access to the Premises for the purpose

of allowing Bethpage Bistro to inspect and, if needed, make arrangements for removal of the

property. While no schedule is annexed to the January 2019 Cavayero Letter that plaintiff

has attached, the Court takes judicial notice that the January 2019 Cavayero Letter was filed

in the Raj & Raj Proceeding [Adv. Pro. No. 8-19-08064-las Dkt. No. 30, Exhibit P] and the

schedule of property that is annexed to the letter filed in that action is identical to the list of

restaurant furniture, fixtures, equipment, and inventory attached as Exhibit A to plaintiff’s

                                                20
         Case 8-20-08057-las           Doc 67      Filed 12/22/20       Entered 12/22/20 15:16:36




Amended Complaint, but for some unexplained reason, the January 2019 Cavayero Letter is

placed at the end of the list as opposed to the front.

           Plaintiff also claims that the list of personal property in Exhibit B to the Amended

Complaint further supports its allegation that it holds an interest in the personal property

at the Premises. However, as noted above, Exhibit B is an appraisal prepared by Sencer

Appraisal Associates, Inc. that has the caption “Bethpage Bistro (Restaurant) as of March

16, 2016” on the top of each page and sets forth the orderly liquidation value and fair market

value of various items of restaurant furniture, fixtures, equipment, and inventory. There is

no reference that any of the property listed is owned by Raj & Raj.

           In similar fashion, plaintiff asserts, in paragraph 15 of the Amended Complaint, that

the attorney for one of the other prospective purchasers11 of the Debtor’s assets confirmed

with the bankruptcy trustee that a substantial amount of the restaurant furniture, fixtures,

equipment and inventory at the Premises is not owned by the Debtor. In so alleging, plaintiff

refers to the same January 2019 Cavayero Letter in Exhibit G to the Amended Complaint.

In sum, plaintiff asks the Court to accept the factual allegation in the January 2019 Cavayero

Letter that the personal property located at the Premises is not owned by the Debtor (and

presumably could not be included in the sale of the Premises by the bankruptcy trustee) yet

disregard that portion of the letter that states another entity, Bethpage Bistro, owns the very

same personal property in which plaintiff alleges a security interest arising out of a financing

transaction with Raj & Raj.

           While the January 2019 Cavayero Letter appears to confirm that the Debtor’s

bankruptcy estate does not have an interest in the personal property at the Premises, there

is no evidence that the trustee in fact received the letter or acknowledged such confirmation.



11   Neither the attorney nor the prospective purchaser is identified in the Amended Complaint.

                                                        21
      Case 8-20-08057-las        Doc 67     Filed 12/22/20   Entered 12/22/20 15:16:36




At minimum, the January 2019 Cavayero Letter and the Sencer appraisal raise questions as

to the true ownership of some or all of the personal property at the Premises and the extent

of plaintiff’s interest, if any, in such property.

       Even if the trustee and Mr. Cavayero agreed that the Debtor did now own the personal

property at the Premises, additional questions arise as to whether Bethpage Bistro, per the

January 2019 Cavayero Letter, removed some or all of its personal property, and whether

any personal property of Raj & Raj remained at the Premises at the time defendant acquired

the Premises in 2019 given the passage of time and the intervening events after Raj & Raj

vacated the tenant space years before defendant’s acquisition.

       In short, because the Amended Complaint consists largely of conflicting allegations

and conclusory labels regarding ownership of the personal property at issue and plaintiff’s

claimed interest in the personal property, plaintiff has failed to plead factual content that

would allow the Court to draw the reasonable inference that plaintiff has a possessory

interest in the subject property and that defendant is liable for conversion. Accordingly, the

first and second causes of action for conversion must be dismissed. As such, the Court need

not address defendant’s arguments concerning whether plaintiff’s security interest lapsed as

to defendant under N.Y. U.C.C. § 9-515, and whether plaintiff is precluded from bringing this

action under principles of waiver and estoppel, as these arguments presume that plaintiff

plausibly pled that it has a possessory interest in the personal property which it failed to do.

       In the third cause of action, which sounds in conversion and seeks money damages of

$5,197,000 for defendant’s alleged misconduct, plaintiff asserts that it is entitled to file a

notice of pendency against the Premises. Because this Court found plaintiff’s filing of the

notice of pendency to be a misuse of Article 65 of the N.Y. C.P.L.R. and by Order dated June

10, 2020 cancelled the notice of pendency, this cause of action as it relates to the notice of

pendency must be dismissed. Additionally, to the extent this third cause of action seeks

                                                 22
      Case 8-20-08057-las       Doc 67     Filed 12/22/20    Entered 12/22/20 15:16:36




monetary damages for conversion, it suffers the same fate as the first and second causes of

action as it fails to state a viable claim for conversion.

                                        CONCLUSION

       For the foregoing reasons, the Court grants the motion to dismiss by defendant, and

the Amended Complaint is dismissed in its entirety. The Court retains jurisdiction over

defendant’s pending request for an award of additional damages and costs occasioned by the

filing and cancellation of plaintiff’s notice of pendency and any other sanctions the Court may

consider in connection with plaintiff’s filing of the notice of pendency and commencement of

the action. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395, 110 S.Ct. 2447, 2454, 110

L.Ed.2d 359 (1990).

       So Ordered.




                                                             ____________________________
 Dated: December 22, 2020                                           Louis A. Scarcella
        Central Islip, New York                              United States Bankruptcy Judge

                                                23
